DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of manufacturing a bushing, classified in C21D 9/0087.
II. Claims 10-15, drawn to a bushing, classified in B62D 55/21.
III. Claims 16-20, drawn to a track chain assembly, classified in B62D 55/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II-III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the bushing and track chain assembly comprising a bushing can be made by another, materially different process, such as hardening an inner portion of the bushing by flame hardening. 
Inventions II and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as the track chain assembly does not require an inner portion of a bushing to have an HRC of at least 55 HRC. The subcombination has separate utility such as a bushing used in a suspension system for non-track vehicles.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art in view of their different classification
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bart Fisher on 05/28/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 10-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-9 and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 11/19/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Particularly, only a copy of the original document and no explanation of relevance has been provided for JPS58189327. It is noted that an international search report was provided in the application file on 11/19/2020; however, as this document was not listed any IDS, it has also not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 10 is a relative term which renders the claim indefinite.  The terms "substantially constant diameter" and “substantially centrally” are not defined by the 
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially martensitic crystal structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any inner and outer structures described as martensitic or containing primarily a martensite phase are seen to read on the instant claim. 
Claims 11-15 are rejected by virtue of their dependency on claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burtnett, Robert D. (US 3567529, hereinafter referred to as "Burtnett").
Regarding claims 10-12, Burtnett teaches a bushing (Fig. 1 – element 10) with an outer circumferential surface (Fig. 1 – element 13) with a thickness portion (Fig. 1 – element 21) having a Rockwell C hardness of at least 64, an inner circumferential surface (Fig. 1 element 12) having a thickness portion (Fig. 1 – element 22) with a Rockwell C hardness of 56-58, and a core material extending centrally and uniformly between ends of the bushing (Fig. 1 – element 26) with a Rockwell C hardness of 30-46, and wherein the inner and outer portions have martensitic structures (Col. 2 lines 15 and 43-72, Col. 3 lines 1-9, Fig. 1). 

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watts, Kenneth R. (US 5249868, hereinafter referred to as "Wats").
Regarding claims 10-12, Watts teachings a bushing (Fig. 1 – element 10) with an inner peripheral surface (Fig. 1 – element 20) with a Rockwell C hardness of 57-62, an outer peripheral surface (Fig. 1 – element 12) with a Rockwell C hardness of 57-62, and a center portion (Fig. 1 – element 20) with a Rockwell C hardness of 15-50 (Col. 2 lines 35-66, Fig. 1), the center portion extending centrally through the bushing to the ends with a primarily uniform diameter, as the larger area of the center portion maintains a single diameter, and wherein a quenched hardness thickness portion (Fig. 1 – element 38), including the inner and outer peripheral surfaces, is provided with a martensitic microstructure (Col. 2 lines 48-50 and Col. 3 lines 24-26). 
claim 14, Watts teaches the hardness portion (Fig. 1 – element 38) defining an inner peripheral surface (Fig. 1 – element 20) portion being 2.0-10.0 mm in thickness (Col. 2 lines 53-55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burtnett, Robert D. (US 3567529, hereinafter referred to as "Burtnett") as applied to claim 10 above, and further in view of Nakajima et al. (US 5264053, hereinafter referred to as "Nakajima").
Regarding claim 13, Burtnett teaches the bushing being formed of steel (Col. 1 line 23); however, Burtnett does not specify a high carbon steel as claimed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bushing material of Burtnett and selected a high carbon steel as taught by Nakajima in order to achieve sufficient carbon content at the surfaces of the bushing for maintaining strength and toughness while eliminating a carburizing step during processing. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, Kenneth R. (US 5249868, hereinafter referred to as "Wats") as applied to claim 10 above.
Regarding claims 15, Watts teaches the hardness portion (Fig. 1 – element 38) defining an outer peripheral surface (Fig. 1 – element 20) portion being 2.0-10.0 mm in thickness (Col. 2 lines 53-55). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Regarding claim 10, claim 10 of ‘250 teaches a bushing comprising: 
an outer surface and an inner surface opposing the outer surface, the inner surface defining a channel having a substantially constant diameter, the channel extending substantially centrally through the bushing from a first end of the bushing to a second end of the bushing opposite the first end; 
an inner portion including the inner surface; 
an outer portion including the outer surface; 
and a core portion disposed between the inner portion and the outer portion, wherein: 
the core portion is softer than the inner portion and the outer portion, such that the core portion would necessarily have a lower HRC value than that of the inner and outer portions. 
	Regarding claim 11, claim 11 of ‘250 teaches the bushing having: 
	the inner portion has a hardness of at least 55 HRC; 
the outer portion has a hardness of at least 55 HRC;
and the core portion has a hardness of less than 52 HRC. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 3227586 and US 5032192 disclose bushings with similar hardness distributions 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736